Exhibit 99.1 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS COUNTY DEPARTMENT, CHANCERY DIVISION PEOPLE OF THE STATE OF ILLINOIS, ex rel. ) ANNE MELISSA DOWLING, ACTING DIRECTOR ) OF INSURANCE OF THE STATE OF ILLINOIS, ) ) Plaintiffs, ) ) v. ) NO.: ) 2015CH13718 AFFIRMATIVE INSURANCE COMPANY, ) CALENDAR/ROOM 13 an Illinois domestic property and casualty stock ) TIME 00:00 company, ) Injunction ) Defendant. ) AGREED ORDER OF REHABILITATION THIS CAUSE COMING TO BE HEARD upon the Verified Complaint for Rehabilitation filed herein by THE PEOPLE OF THE STATE OF ILLINOIS, upon the relation of ANNE MELISSA DOWLING, Acting Director of Insurance of the State of Illinois (the "Director"), seeking an Order of Rehabilitation as to and against Affirmative Insurance Company ("Affirmative") pursuant to the provisions of Article XIII of the Illinois Insurance Code (the "Code"), /187 et seq. ("Article XIII"); the Court having jurisdiction over the parties hereto and the subject matter hereof; the Court having reviewed the pleadings filed herein and having considered arguments of counsel thereon, and the Court then being otherwise advised in the premises, and for good cause appearing therefore; Page 1 of 5 The Court Hereby Finds That: A. Sufficient cause exists for the entry of an order for rehabilitation of the Defendant, Affirmative, including that a majority of the Board of Directors of Affirmative has approved a resolution consenting to the entry of an Agreed Order placing Affirmative into rehabilitation pursuant to the provisions of Article XIII; and B. Pursuant to Section 191 of the Code, /191, this Agreed Order creates an estate comprising of all of the liabilities and assets of Affirmative; and C. Upon the entry of the Order prayed for herein, the Rehabilitator's statutory authority includes, without limitation, the following: (i) Pursuant to Section 191 of the Code, /191, the Rehabilitator is vested by operation of law with the title to all property, contracts, and rights of action of Affirmative; and (ii) Pursuant to Section 191 of the Code, /191, the Rehabilitator is entitled to immediate possession and control of all property, contracts, and rights of action of Affirmative; and (iii) Pursuant to Section 191 of the Code, /191, the Rehabilitator is authorized to remove any and all records and property of Affirmative to her possession and control or to such other place as may be convenient for purposes of the efficient and orderly administration of the rehabilitation of Affirmative; and (iv) Pursuant to Section 192(2) of the Code, /192(2), the Rehabilitator is authorized to deal with the property, business and affairs of Affirmative in her name, as Director; and (v) Pursuant to Section 192(2) of the Code, /192(2), the Rehabilitator, without the prior approval of the Court, is authorized to sell or otherwise dispose of any real or personal property of Affirmative, or any part thereof, and to sell or compromise all debts or claims owing to Affirmative having a value in the amount of Twenty-Five Thousand ($25,000.00) Dollars, or less. Any such sale by the Rehabilitator of the real or personal property of Affirmative having a value in excess of Twenty-Five Thousand ($25,000.00) Dollars, and sale or compromise of debts owing to Affirmative by the Rehabilitator where the debt owing to Affirmative exceeds Twenty-Five Thousand ($25,000.00) Dollars shall be made subject to the approval of the Court; and (vi) Pursuant to Section 192(2) of the Code, /192(2), the Rehabilitator may solicit contracts whereby a solvent company agrees to assume, in whole or in part, or upon a modified basis, the liabilities of a company in rehabilitation in a manner consistent with subsection (4) of Section 193 of the Code, /193(4); and (vii) Pursuant to Section 192(3) of the Code, /192(3), the Rehabilitator is authorized to bring any action, claim, suit or proceeding against any person with respect to that person's dealings with Affirmative including, but not limited to, prosecuting any action, claim, suit, or proceeding on behalf of the policyholders, claimants, beneficiaries or creditors of Affirmative; and (viii) Pursuant to Section 192(4) of the Code, /192(4), if at any time the Rehabilitator finds that it is in the best interests of the policyholders, claimants, beneficiaries, and creditors to effect a plan of rehabilitation, the Rehabilitator may submit such a plan to the Court for its approval; and (ix) Pursuant to Section 194(b) of the Code, /194(b), the Rehabilitator may, within two (2) years after the entry of the rehabilitation order prayed for herein or within such further time as applicable law permits, institute an action, claim, suit, or proceeding upon any cause of action against which the period of limitation fixed by applicable law had not expired as of the filing of the complaint upon which the rehabilitation order was entered; and (x) Subject to the provisions of Section 202 of the Code, /202, the Rehabilitator is authorized to appoint and retain those persons specified in Section 202(a) of the Code, /202(a), and to pay, without the further order of this Court, from the respective assets of Affirmative, all administrative expenses incurred during the course of the rehabilitation of Affirmative; and Page 2 of 5 (xi) Pursuant to Section 203 of the Code, /203, the Rehabilitator shall not be required to pay any fee to any public officer for filing, recording or in any manner authenticating any paper or instrument relating to any proceeding under Article XIII of the Illinois Insurance Code, /187, et seq., nor for services rendered by any public officer for serving any process; and (xii) Pursuant to the provisions of Section 204 of the Code, /204, the Rehabilitator may seek to avoid preferential transfers of the property of Affirmative and to recover such property or its value, if it has been converted, except for payments made in the ordinary course of business or payments made pursuant to /204(m)(C).
